                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      )
                                               )       Criminal No. 18-141
                       v.                      )
                                               )       Judge Cathy Bissoon
OSCAR CARTER,                                  )
                                               )
                       Defendant.              )


                                              ORDER

       Defendant’s renewed Motion (Doc. 122) for recusal is DENIED. Defendant’s positions

present the proverbial snake eating its tail. A party cannot properly attempt to manufacture

grounds for recusal, and then cite the court’s rebuking of his efforts as further grounds of bias.

See Barnett v. Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C., 2018 WL 3023094, *2

(N.D. Okla. June 18, 2018) (a litigant “may not, by his own conduct, manufacture grounds for

recusal[, f]or example, a judge is not required to recuse . . . because of a litigant’s intemperate

and scurrilous attacks, in or out of court”) (citations omitted).

       To be clear, the undersigned bears no animosity, whatsoever, regarding this Defendant;

and he can rest assured that he will receive a fair and impartial application of the laws in his case.

Along the lines of snakes-eating-tails, any anticipated renewal of the request for recusal,

based on the contents of the present Order, will be summarily denied. It is time for Defendant

and the Court to “move on.”

       IT IS SO ORDERED.



May 31, 2019                                           s\Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge
cc (via ECF email notification):

All Counsel of Record




                                   2
